Case 18-51791-grs         Doc 85     Filed 03/02/21 Entered 03/02/21 11:49:50               Desc Main
                                     Document      Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF KENTUCKY

 IN RE:
                                                        Bankruptcy Case No.: 18-51791-GRS
 Tabitha L. Little and Andrew B. Little
                                                        Chapter: 7
 Debtors.

                          ORDER MODIFYING THE AUTOMATIC STAY

       Cause coming to be heard on the Motion for Relief from the Automatic Stay of Capital One Auto

Finance, a division of Capital One, N.A., all parties with an interest in the 2017 JEEP Renegade Utility

4D Latitude 2WD motor vehicle with a vehicle identification number of ZACCJABB6HP F70329 (the
"Vehicle") having been duly noticed and the Court being fully advised:
IT IS HEREBY ORDERED that the automatic stay is modified with respect to the Vehicle; and

IT IS FURT HER ORDERED that the application of the 14 day stay pursuant to Federal Rule of
Bankruptcy Procedure 4001(a)(3) is waived.


                                                               Gregory R. Schaaf
                                                               United States Bankruptcy Judge
/s/ Evan Lincoln Moscov
Evan Lincoln Moscov
KY Bar Number 94835
Washington St. Ste. 303
Waukegan, IL 60085
Telephone: (312) 969-1977
evan.moscov@moscovlaw.com
Attorney for Capital One Auto Finance,
a division of Capital One, N.A.




                                                    1
       Case 18-51791-grs          Doc 85        Filed 03/02/21 Entered 03/02/21 11:49:50             Desc Main
                                                Document      Page 2 of 2


                 Pursuant to Local Rule 9022-1(c), Evan Lincoln Moscov
                 shall cause a copy of this order to be served
                 on each of the parties designated to receive
                 this order pursuant to Local Rule 9022-1(c)
                 and shall file with the Court a certificate of
                 service of the order upon such parties within
                 ten (7) days hereof.


                 Copies to:

                 Tabitha L. Little
                 Andrew B. Little
                 136 Charmac Road
                 Versailles, KY 40383

                 Julie Ann O'Bryan
                 1717 Alliant Ave #17
                 Louisville, KY 40299
                 James D. Lyon
                 100 E. Vine #404
                 Lexington, KY 40507
                 U.S. Trustee
                 100 E Vine St #500
                 Lexington, KY 40507




                                                                 2


___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                     Signed By:
                                                                     Gregory R. Schaaf
                                                                     Bankruptcy Judge
                                                                     Dated: Tuesday, March 2, 2021
                                                                     (grs)
